 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARLOS HENDON,                                    No. 2:19-cv-1177 JAM CKD P
12                       Plaintiff,
13            v.                                        ORDER
14    J. DEGAZIO, et al.,
15                       Defendants.
16

17           Plaintiff has filed a sixth motion for an extension of time to file a second amended
18   complaint. Good cause appearing, IT IS HEREBY ORDERED that:
19           1. Plaintiff’s motion for an extension of time (ECF No. 26) is granted; and
20           2. Plaintiff shall file his second amended complaint on or before May 17, 2021.
21   Dated: May 3, 2021
22                                                    _____________________________________
                                                      CAROLYN K. DELANEY
23                                                    UNITED STATES MAGISTRATE JUDGE

24

25

26   12/hend1177.36(6)

27

28
